     Case: 1:18-cv-07120 Document #: 19 Filed: 11/01/18 Page 1 of 5 PageID #:1289



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DUKE UNIVERSITY,
                                                     Case No. 18-cv-07120
                        Plaintiff,

v.                                                   Judge Thomas M. Durkin

SHOP2788226 STORE, et al.,                           Magistrate Judge Young B. Kim

                        Defendants.


          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
     ELECTRONIC SERVICE OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

       Pursuant to Federal Rule of Civil Procedure 4(f)(3), Plaintiff Duke University (“Duke” or

“Plaintiff”) requests this Court’s authorization to serve process by electronically publishing a

link to the Second Amended Complaint, the Temporary Restraining Order, and other relevant

documents on a website to which the Defendant Domain Names that are transferred to Plaintiffs’

control will redirect, and/or by sending an e-mail to the e-mail addresses identified in Exhibits 1

and 2 to the Declaration of Lindsay Conn and any e-mail addresses provided for the Defendants

by third parties that includes a link to said website. Plaintiffs submit that providing notice via

electronic publication and/or e-mail, along with any notice that Defendants receive from domain

name registrars and payment processors, is reasonably calculated under all circumstances to

apprise Defendants of the pendency of the action and afford them the opportunity to present their

objections.

       Electronic service is appropriate and necessary in this case because offshore Internet

Store operators offering for sale products using counterfeit trademarks typically: (1) provide

incomplete and/or false names and physical address information to conceal their locations and

avoid liability for their unlawful conduct; and (2) rely primarily on electronic communications to

                                                1
    Case: 1:18-cv-07120 Document #: 19 Filed: 11/01/18 Page 2 of 5 PageID #:1290



communicate with their third party service providers and customers, demonstrating the reliability

of this method of communication by which the Defendants may be apprised of the pendency of

this action. See Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶ 2. Authorizing

service of process solely via e-mail and/or electronic publication will benefit all parties and the

Court by ensuring that Defendants receive prompt notice of this action, thus allowing this action

to move forward expeditiously. Absent the ability to serve Defendants in this manner, Plaintiff

will almost certainly be left without the ability to pursue a final judgment.

       According to Section 3.7.7.1 of the Registrar Accreditation Agreement established by the

Internet Corporation for Assigned Names and Numbers (“ICANN”), an individual or entity that

registers a domain name is required to provide “accurate and reliable contact details and

promptly correct and update them during the term of the … registration, including … postal

address.” Gaudio Declaration at ¶ 3. An investigation of the WhoIs information for each of the

respective Defendant Domain Names for which registration information is available reveals that

many Defendants have ignored the applicable ICANN regulations and provided incomplete

and/or false physical address information to the domain name registrars. Id. at ¶ 4. For example,

many of Defendants’ names and physical addresses used to register the Defendant Domain

Names are incomplete or use a privacy service that conceals this information. Id.

       Notwithstanding the above, Internet Store operators must provide a valid e-mail address

to customers for completing payment and/or managing their Internet Stores. Moreover, it is

necessary for merchants, such as Defendants, who operate entirely online, to visit their Internet

Store to ensure it is functioning and to communicate with customers electronically. As such, it is

far more likely that Defendants can be served electronically than through traditional service of

process methods.



                                                  2
    Case: 1:18-cv-07120 Document #: 19 Filed: 11/01/18 Page 3 of 5 PageID #:1291



       Federal Rule of Civil Procedure 4(f)(3) allows this Court to authorize service of process

by any means not prohibited by international agreement as the Court directs. Rio Props., Inc. v.

Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). The Ninth Circuit in Rio Properties

held, “without hesitation,” that e-mail service of an online business defendant “was

constitutionally acceptable.” Id. at 1017. The Court reached this conclusion, in part, because the

defendant conducted its business over the Internet, used e-mail regularly in its business, and

encouraged parties to contact it via e-mail. Id.

       Plaintiff has good cause to suspect the Defendants are all residents of China, Hong Kong

or Taiwan. The People’s Republic of China is a signatory to the Hague Convention on the

Service Abroad of Judicial and Extra-Judicial Documents in Civil and Commercial Matters (the

“Hague Convention”). Gaudio Declaration at ¶ 5.

       According to Article 1 of the Hague Convention, the “convention shall not apply where

the address of the person to be served with the document is not known.” Id. United States

District Courts, including in this District, routinely permit alternative service of process

notwithstanding the Hague Convention. See e.g., In re Potash Antitrust Litig., 667 F. Supp. 2d

907, 930 (N.D. Ill. 2009) (“plaintiffs are not required to first attempt service through the Hague

Convention.”); see also, Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 331-32

(S.D.N.Y. 2015) (authorizing alternative service pursuant to Fed. R. Civ. P. 4(f)(3)); In re LDK

Solar Securities Litigation, 2008 U.S. Dist. LEXIS 90702, at *11 (N.D. Cal. June 12, 2008)

(same); Williams-Sonoma Inc. v. Friendfinder Inc., 2007 U.S. Dist. LEXIS 31299, at *5-7 (N.D.

Cal. Apr. 17, 2007) (same); Levi Strauss & Co., v. Zhejiang Weidu Garment Co., Ltd. et al., No.

16-cv-7824 (N.D. Ill. Nov. 17, 2016) (unpublished) (same). The Hague Convention also does

not preclude service by e-mail, and the declarations to the Hague Convention filed by China do



                                                   3
    Case: 1:18-cv-07120 Document #: 19 Filed: 11/01/18 Page 4 of 5 PageID #:1292



not appear to prohibit e-mail service. Gaudio Declaration at ¶ 5. In addition, the law of the

People’s Republic of China does not appear to prohibit electronic service of process. Gaudio

Declaration at ¶ 6.

       With respect to Taiwan, it is not a party to the Hague Convention, and there does not

appear to be any treaties between Taiwan and the United States regarding service of documents.

Thus, there are no international agreements prohibiting service by e-mail. Tatung Co. v. Shu Tze

Hsu, No. 2015 U.S. Dist. LEXIS 179201, at *8 (C.D. Cal. May 18, 2015).

       Furthermore, Rule 4 does not require that a party attempt service of process by other

methods enumerated in Rule 4(f) before petitioning the court for alternative relief under Rule

4(f)(3). Rio Props., 284 F.3d at 1014-15. As the Rio Properties Court explained, Rule 4(f) does

not create a hierarchy of preferred methods of service of process. Id. at 1014. To the contrary,

the plain language of the Rule requires only that service be directed by the court and not be

prohibited by international agreement. There are no other limitations or requirements. Id.

Alternative service under Rule 4(f)(3) is neither a “last resort” nor “extraordinary relief,” but is

rather one means among several by which an international defendant may be served.                Id.

Likewise, Courts have confirmed that the Hague Convention does not displace Rule 4(f)(3). See

Nagravision SA v. Gotech Int’l Tech. Ltd., 2018 U.S. App. LEXIS 2976 (5th Cir. 2018)

(“Overlooking Rule 4(f)(3) entirely, Gotech argues that the service did not comply with the

Hague Convention and Rule 4(f)(1). This argument misses the mark because service was not

effected pursuant to the Hague Convention, and that agreement does not displace Rule

4(f)(3).”). As such, this Court may allow Plaintiffs to serve the Defendants via electronic

publication and/or e-mail.




                                                 4
    Case: 1:18-cv-07120 Document #: 19 Filed: 11/01/18 Page 5 of 5 PageID #:1293



       For the reasons set forth herein, Plaintiff respectfully requests this Court’s permission to

serve Defendants via e-mail and electronic publication. In accordance with this request, the

proposed Temporary Restraining Order includes authorization to serve Defendants electronically

and provides for issuance of a single original summons1 in the name of “SHOP2788226 STORE

and all other Defendants identified in the Second Amended Complaint” that shall apply to all

Defendants in accordance with Federal Rule of Civil Procedure 4(b).

Dated this 1st day of November 2018.           Respectfully submitted,


                                               /s/ Justin R. Gaudio_______________
                                               Amy C. Ziegler
                                               Justin R. Gaudio
                                               Allyson M. Martin
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080
                                               312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               amartin@gbc.law

                                               Attorneys for Plaintiff Duke University




1
   The Advisory Committee Notes to the 1993 Amendment to Rule 4(b) states, “If there are multiple
defendants, the plaintiff may secure issuance of a summons for each defendant, or may serve copies of a
single original bearing the names of multiple defendants if the addressee of the summons is effectively
identified.” Fed. R. Civ. P. 4(b) advisory committee notes (1993) (emphasis added).

                                                  5
